Exhibit 10.3

 



SECOND AMENDMENT TO

PURCHASE AND SALE AGREEMENT

 

THIS SECOND AMENDMENT TO PURCHASE AND SALE AGREEMENT (“Amendment”) dated the
26th day of December, 2013, by and between THE AVENTINE GREENVILLE, LLC
(“Seller”) and TRADE STREET OPERATING PARTNERSHIP, LP (“Purchaser”).

 

W I T N E S S E T H :

 

WHEREAS, Seller and Purchaser entered into that certain Purchase and Sale
Agreement with an Effective Date of December 5, 2013, as amended by that certain
First Amendment to Purchase Agreement dated December 11, 2013 (collectively
“Agreement”); and

 

WHEREAS, the parties desire to amend certain terms and provisions of the
Agreement as hereinafter set forth.

 

NOW, THEREFORE, in consideration of Ten Dollars ($10.00) and other good and
valuable consideration, the receipt, adequacy and sufficiency of which is hereby
acknowledged, the parties intending to be legally bound, hereby agree as
follows:

 

1.                  The recitations heretofore set forth are true and correct
and are incorporated herein by this reference.

 

2.                  The Agreement as amended by this Amendment remains in full
force and effect. To the extent of any inconsistency between the terms of this
Amendment and the terms of the Agreement, the terms of this Amendment shall
supersede and control to the extent of such inconsistency. Terms not otherwise
defined herein shall have the meaning set forth in the Agreement.

 

3.                  The definition of “Inspection Date” in Section 3.2 of the
Agreement is hereby amended to mean January 3, 2014.

 

4.                  This Amendment may be executed in any number of
counterparts, each of which, when executed, shall be deemed an original and all
of which shall be deemed one and the same instrument. Facsimile transmission
signatures of this Amendment shall be deemed to be original signatures.

 

 

[space intentionally left blank]

 



 

 

 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the day and
year first above written.

 



  SELLER:           THE AVENTINE GREENVILLE, LLC, a Delaware limited liability
company           By: Flournoy Development Company, LLC, a Georgia limited
liability company, its Manager             By: /s/ Thomas H. Flournoy      
Thomas H. Flournoy, its President                   PURCHASER:       TRADE
STREET OPERATING PARTNERSHIP, LP, a Delaware limited partnership           By:
Trade Street OP GP, LLC, a Delaware limited liability company, its general
partner             By: Trade Street Residential, Inc., a
Maryland corporation,  its sole member                     By: /s/ Michael
Baumann     Name: Michael Baumann     Title: Chief Executive Officer



  





 

